Case 5:16-cv-00523-JKP-RBF Document 71-13 Filed 06/04/20 Page 1 of 3




                   Exhibit M
              Case 5:16-cv-00523-JKP-RBF Document 71-13 Filed 06/04/20 Page 2 of 3




From:                               Daniel Montes <plantoperationsdirector@gmail.com>
Sent:                               Tuesday, November 10, 2015 11:18 PM
To:                                 Ronald Shaw; Elvira Ximenes; jximenes@jxminc.com; John Stewart; ehudson1000
                                    @hotmail.com; glennareedcpa@satx.rr.com; Wes Mau
Subject:                            Oh dear


Shaw,

Holy cow. I'm totally impressed with grandma's counsel. He's making suggestions that blew me away. Don't be
surprised with the filings coming up. It's not me, but by a Texas licensed probate atty that represents grandma. You
going to tell Elvira that you can beat grandma at jury trial. Jajjaa. Good luck my friend. You, Reed and your clients better
hang on to their shorts. It's coming in fast.

Now, if your clients wish to settle with their mother here are the minimum terms.

First, the entered will is agreed to be set aside.

Second, agree to follow Ricardo's true intent for his assets to be used or spent by grandma for her care through her last
day.

Third, it is agreed that all estate assets belong to grandma for her use, including liquidating the real property and using
the funds for her care. The personal estate assets must be returned to grandma. If sold or thrown away that a monetary
amount for the goods is to be paid to grandma. This is to be determined during final draft of settlement. Grandma gave
nothing away.

Fourth, all entered orders by the probate court where attys fees are awarded is set aside.

Fifth, all parties absorb their own costs and close this probate case with a final judgment based on this settlement. All
parties and family members sign the settlement and agree to release each other. The settlement will have teeth if
breached.

Sixth, this offer for a family settlement is good until 1:30p Friday, November 13th, 2015, when it will then expire and or
be withdrawn.

If your clients refuse this generous offer for a family settlement that grandma will ask the jury to set aside the entered
will and she WILL collect on all the estate assets that were stolen from her by your clients against their assets and
estates. Grandma will pursue Elvira and Reed personally for their estate fraud.

This is grandma's FINAL offer to settle. Don't bother to offer a settlement after the jury returns a verdict. My prediction
is that grandma will prevail with the jury. I've read the jury charge and I like the question if the will a result of
fraud. Elvira, trust me, if the jury puts down "yes" on this question, that we will walk the jury finding to the Hays County
District Attorney same day to file a felony criminal complaint against you and Reed. Put money on it.

Shaw, tell each of your clients of this offer to settle with their mother. Let me know by this Friday at 1:30p. Don't roll
the dice with a jury. You and your clients will lose big.

Have a good day.

                                                             91
             Case 5:16-cv-00523-JKP-RBF Document 71-13 Filed 06/04/20 Page 3 of 3
Thank you,

/s/Daniel Montes
Agent for Juana Perez Hernandez
469-765-5427 cell
plantoperationsdirector@gmail.com

Cc: Everyone.




                                              92
